 492DECISIONS OF NATIONAL LABOR RELATIONS BOARDFirestone Steel Products Company,a Division of Fire-stone Tire&Rubber Company and Clark Trow-bridge.Case 7-CA-10693July 25, 1975DECISION AND ORDERBY MEMBERSJENKINS, KENNEDY, AND PENELLOOn November 15, 1974, Administrative Law JudgePaul Bisgyer issued the attached Decision in this pro-ceeding. Thereafter, Respondent filed exceptions anda supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.Members Jenkins and Penello agree with the Ad-ministrative Law Judge that employee Clark Trow-bridge was discharged because of his protected activ-ities as unionsteward rather than for falsification ofhis employment application, the pretextual reasongiven by Respondent. Only after Trowbridge incur-red the wrath and displeasure of Foreman Hubbardand General Foreman Fields by the serious and ag-gressiveperformance of his steward responsibilitiesdid Fieldsinitiatean investigation of Trowbridge'sprior employment based on information disclosedby an unidentified employee. Until that time,Trowbridge's record of prior employment appears tohave been of little concern to Respondent. Indeed,although Trowbridge's application listed four formeremployers, three of whom were his most recent, thereisnoevidence that Respondent made inquiriesof any of these former employers regarding Trow-bridge's employment history.Our colleague, Member Kennedy, notes with ap-proval the Administrative Law Judge's observationthat there are 50 union stewards in Respondent'splant and that "in all likelihood, a number of themhave been at least as active as Trowbridge . . . with-out being penalized for their activities." However,the Administrative Law Judge also observed that thisdoes not necessarily negate an inference of discrimi-nationagainstTrowbridge since there is no evidencethat Hubbard and Fields found any other steward asobjectionable as Trowbridge, and there is no indica-tion that any other active steward was guilty of con-duct, such as the falsification of an employment ap-plication, upon which Respondent could convenient-ly haveseizedas justification to discharge him.Member Kennedy also contends that ThomasWukovits, the company official who made the deci-sion to discharge Trowbridge, did not know thatTrowbridge was a union steward, and that "Wuko-vits' only direct link with Trowbridge was within thecontext of performing his administrative duty of in-vestigatingTrowbridge's employment application."However, we agree with the Administrative LawJudge that it is improbable that both Fields andHubbard failed to convey to Wukovits their displea-surewithTrowbridge's repeated employee com-plaints as steward. In further support of the inferencethatWukovits was aware of Trowbridge's stewardactivities,we note, as did the Administrative LawJudge, that there is uncontradicted testimony thatbefore the discharge decision was reached ChiefUnion Steward Mink had discussed with WukovitsTrowbridge's complaints relating to Hubbard. Thus,we believe that the record supports a finding thatWukovits was aware of Trowbridge's steward activi-ties before he investigated his employment applica-tion and decided to discharge him.Finally,we note that Respondent had previouslydischarged three other employees assertedly for falsi-fying their job applications. Although Respondentactually considered the performance of each of theseemployees to be unsatisfactory for other reasons,such as excessive absenteeism, violent assault on an-other employee, and poor attendance record and badattitude, it conveniently relied upon the falsificationof the job applications instead of citing the real rea-sons ineach instance. In view of Respondent's priorpractice of utilizing the discovery of falsified job ap-plications as a pretextual explanation for discharges,we consider it significant that Trowbridge did notsuffer any shortcomings in work performance, suchas those characteristic of the three earlier dischar-gees.In the absence of such legitimate consider-ations,we believe that the conduct which promptedRespondent to employ that pretext in this case wasTrowbridge's vigorous execution of his duties asunion steward. Under these circumstances, we adoptthe Administrative Law Judge's finding that Respon-dent violated Section 8(a)(3) and (1) of the Act bydischarging employee Clark Trowbridge.Members Kennedy and Penello find no merit inRespondent's contention that the complaint shouldbe dismissed for reasons related to theCollyerdoc-trine.Respondent, although citingCollyer InsulatedWire, A Gulf and Western Systems Co.,192 NLRB837 (1971), in its brief to the Board and in its brief tothe Administrative Law Judge attached thereto, re-quests only that the Decision of the Administrative FIRESTONESTEEL PRODUCTS CO.Law Judge be reversed and that the complaint beunconditionally dismissedin itsentirety rather thandeferred to arbitration under theCollyerprinciple. Insupport of its request, Respondent asserts that theBoard should notexercisejurisdiction over a mattercognizable under the grievance procedure unless thecollective-bargaining representative has been shownto have violated its duty of fair representation in itsrefusal to take a grievance to arbitration, citingVacav. Sipes,386 U.S. 171 (1967).Members Kennedy and Penello find that this argu-ment was properly rejected by the AdministrativeLaw Judge as an unwarranted extension of theBoard'sCollyerdoctrine. The Union refused to pro-cessTrowbridge's grievance, filed after his discharge,to arbitration. The contract does not give an employ-ee the right to final and binding arbitration. Neitherthe Company nor the Union is willing to arbitrate.Moreover, the contract provides that if written notifi-cation of an intent to arbitrate is not given within 30days after the Employer's finaldisposition of thegrievance the grievance shall be closed. Thus, as thewritten notice was not given in this instance, in theirview it is apparent that at this time the grievancecannot be submitted to an arbitrator. Therefore,Members Kennedy and Penello would not defer thisproceeding underCollyerin any event.Member Jenkins agrees with his colleagues' rejec-tion of Respondent's argumentthat the instant com-plaint should be dismissed because Trowbridge (1)failed to exhaust through his bargaining representa-tive certain alleged remedies assertedly available tohim under the parties' contractual grievance-arbitra-tion procedures, and (2) failed to show that theUnion had breached its duty of fair representation.As they observe, however, the Respondent did notspecifically request that the Board defer to arbitra-tion underCollyer.But even if there were such a re-quest,Member Jenkins would deny it for the reasonsstated in his dissenting opinion inCollyerand subse-quent cases. In brief, it is his view that whether thealleged discriminatee has pursued, or exhausted, al-leged private remedies under the collective-bargain-ing contract is wholly irrelevant to the vindication ofstatutory rights provided for in the Act. Member Jen-kins' views on this subject are well documented,' andneed not be pursued further to demonstrate our dif-ferenceson this subject.On the other hand, Member Jenkins is troubled bythe fact thathis colleaguesdeem it necessary to evenconsider the Respondent's novel argument, and thenadd that "atthis time" deferral would be inappropri-iSee, in particular,Member Jenkins'dissenting opinionsinU.S.PostalService,210 NLRB 560 (1974),andUnitedAircraftCorporation (Pratt &Whitney and Hamilton Standard Division),204 NLRB879 (1973).493ate because Trowbridge has no right, under the con-tract, to final and binding arbitration and the Unionand the Respondent-the parties possessing thisright-have either refused or are otherwise unwillingto submit Trowbridge's grievance to arbitration.' ToMember Jenkins this approach is at best confusingbecause, as he understands his colleagues' position, ifthe Respondent committed the violation with whichit is charged, then deferral to a grievance-arbitrationprocedure is perforce inappropriate. This is so, be-cause, as they have reasoned, such conduct "strikesat the foundation of that grievance and arbitrationmechanism upon which we have relied in the formu-lation of ourCollyerdoctrine."Joseph T. Ryerson &Sons, Inc.,199 NLRB 461, 462 (1972).ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that Respondent, Firestone Steel ProductsCompany, a Division of Firestone Tire & RubberCompany, Wyandotte, Michigan, its officers, agents,successors, and assigns, shall take the action set forthin the said recommended Order.MEMBERKENNEDY, concurring in part and dissentingin part:Iconcur in Member Penello's opinion that thecomplaint in the instant proceeding should not bedismissed on theCollyer-relatedgrounds urged byRespondent. I dissent, however, from the majority'sconclusion that Respondent violated Section 8(a)(3)and (1) of the Act when it discharged Union StewardClark Trowbridge. I find no substantial evidence tosupport such a finding.The record shows that Clark Trowbridge failed todisclose two prior places of employment on his em-ployment application before being hired by Respon-dent.He had been discharged previously by one ofthose employers for poor attendance, and he was al-lowed to resign by the other employer before beingdischarged for his falsification of medical records.Upon learning that he had falsified his application,Respondent discharged Trowbridge pursuant to along-established companywide policy. He had beenemployed only for about 3-1/2 months. He subse-quently filed a grievance with his union representa-2 In such circumstances;Member Jenkins believes that his colleagueshave learned that an employer's unwillingness to arbitrate must be treatedseriously.SeeMedicalManors, Inc, d/b/a Community Convalescent Hospi-tal,199 NLRB840 (1972),reconsideredNorth Shore Publishing Co,206NLRB 42 (1973). Likewise,as stated, theyhave recognized that the interestsof the employee and the union must be in harmony if deferral is to bemeaningful.See, eg.,Kansas MeatPackers,198 NLRB 543 494DECISIONSOF NATIONALLABOR RELATIONS BOARDtives who, correctly in my view, refused to take thematter to arbitration because of their belief that anadverse decision would result.Trowbridge was 1 of 19 union stewards on his shiftand 1 of 50 union stewards in a unit of 2,500 employ-ees at aplant where the parties have had contractualrelationsfor about 34 years. The Administrative LawJudge noted with respect to these stewards that "inall likelihood, a number of them havebeen at least asactive as Trowbridge, . . . without being penalizedfor their activities." Indeed, the record shows thatmany grievances have been filed and ultimately set-tled in an amicable fashion.With respect to the dischargeitself, it is clear thatthe official of Respondent who made the decision todischarge Trowbridge, Industrial Relations ManagerThomas Wukovits, did not know that Trowbridgewas one of many union stewards. Wukovits was notpersonally acquainted with Trowbridge, and he didnot consult with any of Trowbridge's supervisorsabout Trowbridge at any time prior to his decision todischarge Trowbridge. Although Wukovits did dis-cuss the "Hubbard problem" with Union StewardHaroldMink, the record does not show thatTrowbridge's name cameup in that discussion. Thus,Wukovits' only direct link with Trowbridge was with-in the context of performing his administrative dutyof investigating Trowbridge's employment applica-tion. In this case, it is beyond question that Trow-bridge deliberately falsified his employment applica-tion.The majority attempts to impugn the integrity ofRespondent's policy on a theory that past dischargesbased on that policy might not have occurred if theemployees involved had not been undesirable forotherreasons.But it is the General Counsel's burdeninthiscaseto prove that Respondent did infactdis-charge Trowbridge for a reason other than violationof its policy, and for a reason improper under theAct.Ido not believe there is a preponderance of evi-dence to support a finding of a violationin this case.This employer has dealt with the Union for over 30years. It has on its plant premises literally dozens ofunion stewards. Indeed, it appears that the employerhas never before discharged a union steward. No le-gitimate inferenceof unlawful motivation can bebased on such scant evidence. At best it raises a sus-picion of wrong motive, but suspicion is not equiva-lent to substantial evidence.3 I would therefore not7 "Substantial evidence is more than a scintilla, and must do more thancreate a suspicion of the existenceof the factto be established. 'Itmeanssuch relevant evidence as a reasonable mind might accept as adequate tosupporta conclusion' ..."N L.R.B. v. ColumbianEnamelingand Stamp-ing Company, Inc.,306 U.S. 292, 300 (1939).adopt the Administrative Law Judge's finding thatRespondent discharged Trowbridge in violation ofSection 8(a)(3) and (1) of the Act.DECISIONSTATEMENT OF THE CASEPAULBISGYER,Administrative Law Judge: This proceed-ing, with all parties represented, was heard on July 25 and26, 1974, in Detroit, Michigan, on the complaint of theGeneral Counsel issued on May 28, 1974,1 and the answerof Firestone Steel Products Company, a division of Fire-stone Tire & Rubber Company, herein called the Respon-dent or Company. The questions presented are whether (1)the Board should find that the Respondent, in violation ofSection 8(a)(1) and (3) of the National Labor RelationsAct, as amended,2 discriminatorily discharged employeeClark Trowbridge because of his union steward activitiesor (2) the Board should decline to exercise its jurisdictionbecausethe employees' bargaining representative refusedto submit Trowbridge's discharge grievance to the arbitra-tionprocedures prescribed in its collective-bargainingagreement with the Respondent. At the close of the hear-ing, the parties argued their positions orally. A posthearingbrief was received only from the Respondent.Upon the entire record, and from my observation of thedemeanor of the witnesses, and with due considerationbeing given to the arguments advanced by the parties, Imakethe following:FINDINGS AND CONCLUSIONS1.THE BUSINESSOF THERESPONDENTFirestone Steel Products Company, an Ohio corpora-tion, is a division of Firestone Tire & Rubber Companywhich has its general and corporate offices and a place ofbusiness in Akron, Ohio, and other plants and facilities invarious States throughout the United States. At the Wyan-dotte,Michigan, plant of Firestone Steel Products Compa-ny, which is the only facility involved in this proceeding,the Respondent is engaged in the manufacture, sale, anddistribution of rims and wheels for motor vehicles. In thecourse and conduct of these operations, the Respondentannually purchases steel and other materials valued in ex-cess of $50,000 which are shipped to the Wyandotte plant1The complaintis based on a chargefiled by Clark Trowbridge on Octo-ber 31, 1973, a copy of which was duly servedon the Respondentby regis-teredmailon November I, 1973.1 Sec. 8(a)(1) of the Actmakes it an unfair laborpractice for an employer"to interfere with, restrain,or coerce employeesin the exercise of the rightsguaranteed in section7." Insofar aspertinent,Sec. 7 providesthat "[e]m-ployees shallhave the right to self-organization, to form, join or assist labororganizations,to bargaincollectively throughrepresentativesof their ownchoosing.and toengagein other concerted activities for the purpose ofcollectivebargainingor othermutualaid or protection."Sec. 8(a)(3).with certain qualificationsnot materialherein,prohibits anemployer "by discrimination in regard to hire or tenure of employment orany termor condition of employmentto encourage or discourage member-ship in any labororganization ... " FIRESTONE STEEL PRODUCTS CO.directly from sources outside the State. It also annuallyships finished products valued in excess of $50,000 directlyto points located outside the State.The Respondent admits, and I find, that it is an employ-er engaged in commerce within the meaning of Section 2(6)and (7) of the Act.Il.THE LABOR ORGANIZATION INVOLVEDIt is undisputed that Local Union No. 174, United Auto-mobile, Aerospace and Agricultural Implement Workers ofAmerica (UAW), herein called the Union, is a labor orga-nization within the meaning of Section 2(5) of the Act.Iii.THE ALLEGED UNFAIR LABOR PRACTICESA. Introduction: Questions PresentedSince 1941 the Respondent and the Union have main-tained contractual relations. Article V of the agreement,which was in effect at the time of the events herein, con-tained familiar grievance-arbitration provisions for the res-olution of disputes, including employee dismissals. On Sep-tember 18, 1973, employee Clark Trowbridge wasterminated under circumstances related below assertedlyfor falsifying his original employment application. Hepromptly filed a grievance in protest of his dismissal whichthe Union prosecuted through the various contractual stepsshort of arbitration. There is testimony indicating that theUnion elected not to pursue binding arbitration for thereason that it believed that the arbitrator would probablyconsideronly the narrowissueof Trowbridge's falsificationof his job application and that, since the falsification wasundisputed, it would result in an adverse decision.On October 31, 1973, Trowbridge filed an unfair laborpractice charge against the Respondent, alleging that hewas terminated because of his union steward activities. TheGeneral Counsel issued the complaint herein but deferredproceeding thereon on the basis of the Board'sCollyerdoc-trine 3 until advised by the Union of its determination notto submit Trowbridge's discharge to arbitration. For thisreason,the General Counsel urges the Board to adjudicatethe real reason for Trowbridge's discharge which he assertswas Trowbridge's militancy in the performance of his stew-ard functions. The Respondent, on the other hand,arguesthat the Board should abstain from exercising its jurisdic-tion in this case because the validity of the discharge wascognizable under the grievance-arbitration procedures anditwas not shown that the Union's refusal to pursue arbitra-tion was in breach of the Union's duty of fair representa-tion. In any event, the Respondent contends that the dis-charge was not unlawfully motivated;rather it resultedfrom its enforcement of a long-established, companywidepolicy of terminating employees guilty of wilfully falsifyingtheir job applications.3CollyerInsulatedWire,A Gulfand Western Systems Co192 NLRB 837(1971); see alsoNational Radio Company, Inc,198 NLRB527 (1972).B. The Evidence4951.Trowbridge's employment and stewardactivitiesOn May 29, 1973,4 Trowbridge applied for a job in theRespondent's Wyandotte plant and was handed a standardjob application form to complete. In answering the ques-tion dealing with prior employment and the reason for hisseparation, Trowbridge omitted mentioning two of suchemployers.5 One of them was Revere Copper and Brass,Incorporated, for whom he had worked from April 27,1971, until his discharge on April 7, 1972, for poor atten-dance, and the other was Ford Woodhaven Stamping Plantwhere he worked from August 17 to November 13, 1972,when he was permitted to resign, instead ofbeing terminat-ed, on account of an alleged allergy tosteel.Notwith-standing this omission, Trowbridge signed an affirmationstatementin the application form that"all the informationcontained in this application is true and complete and thatanymisrepresentation, falsification orwilfulomission,herein, shall be sufficient reason for dismissal from, or re-fusal of employment." At the hearing, Trowbridge admit-ted that he intentionally withheld informationconcerningtwo of his former employers lest he jeopardize his chancesfor employment with the Respondent.After submitting his completed application, Trowbridgewas interviewed, given a medicalexamination,and washired for an unskilled job in the production department onthe afternoon shift, subject to a 60-day probationary peri-od.Upon finishing his probation on or about August 1,Trowbridge was permanentlyassignedas a spot welder onLine 440, working under the immediate supervision ofForeman Hubbard. A week later, the employees on Line440 decided that they needed a union steward to handletheir job problems and complaints and elected Trowbridgeto that post 7 Trowbridge thus became I of approximately19 union stewards on the afternoon shift and of some 50stewards on all shifts.After receiving instructions regarding his steward re-sponsibilities from Louis Friend, the chief steward on hisshift,Trowbridge soon seriously undertook to performthose functions.Admittedly, Foreman Hubbard, GeneralForeman Fields and Production ManagerReese wereaware of Trowbndge's efforts, as a steward, to secure satis-faction of employee complaints, grievances, and problems.Indeed,Hubbard, Fields, and Reese were the supervisoryhierarchy to whom these complaints were presented. It isUnless otherwise indicated,all dates refer to 19735Trowbridge,however,did mentionfourformer trucking company em-ployers.Although there is testimony given by the Respondent's witnessesthat reference inquiries are routinely mailed to an applicant's former em-ployerseither before or after the applicant is hired,whenever convenient,Trowbridge's personnel file did not contain any responses from his dis-closed employers or any notation that inquiries had been sent out or thatfollowup letters were sent because no answers had been received.6Trowbridge testified that he was not allergic to steel and for this reasondid not mention that he had any allergies in answer to a medical question inthe employment applicationThe Respondent evidently concedes thatTrowbridge's purported steel allergy did not enter into its discharge deci-sion.Indeed, it does not appear that his work performance,which involvedhandling steel items, suffered by reasonof any allergy.i It appears that prior to this time Line 440 did not have enough employ-ees to be entitled to a union steward of its own. 496DECISIONS OF NATIONAL LABOR RELATIONS BOARDalso clear. as discussed below, that Hubbard and Fields didnot view Trowbridge's activity with favor.To demonstrate Trowbridge's aggressiveness in the per-formance of his steward duties,the General Counsel relieson undisputed evidence, which I credit, establishing thefollowing: On August 10, at the instance of two employees,Trowbridge protested to Acting Supervisor Nestor Ameri-cana 8 that he was doing unit work in violation of thebargaining contract.9When Americanza disagreed withTrowbridge and ignored the complaint, Trowbridge askedto see Chief Steward Friend. Americanza then left the pro-duction line and returned, saying that he was unable tolocate the chief steward. Later, during a lunch break,Trowbridge brought Friend to the production line whereFriend warned Americanza that he would file a grievanceagainsthim if he continued to do unit work. Americanathereupon stopped this activity but resumed it the nextday.Although Trowbridge again reminded Americanzathat a grievance would be filed against him if he persistedin doing unitwork, Americana disregardedthe warning.As a result, Trowbridge reported him to Friend who, inturn, complained to Americanza's superior, General Fore-man Fields. There is no evidence that Americana subse-quently did unit work while serving as a temporary super-visor.A second incident occurred in the middle of August. Atthat time, Line 440 had broken down and Trowbridge andother members of the crew were temporarily transferred toanother line. While on their new assignment, a number ofTrowbridge's fellow employees pointed out to him a pile ofscrap steel which created what they regarded to be a dan-gerous working condition. Trowbridge promptly reportedthis situation to Foreman Hubbard and requested him tohave that area cleaned up. Hubbard refused to do so andordered Trowbridge to return to work. Trowbridge re-sponded by asking to see the chief steward 10 and the unionsafety representative.Using foul language, Hubbard de-nied Trowbridge's request and repeated his order to returnto work. Trowbridge thereupon asked to see General Fore-man Fields and both Trowbridge and Hubbard proceededto Fields' office. There, Trowbridge explained to Fields thedangerous condition;Hubbard's refusal to have it re-moved; and Hubbard's denial of his request to confer withhis chief steward and the union safety representative.Fields assured Trowbridge that Hubbard would get thechief steward for him. As Trowbridge was leaving the of-fice to return to work, Fields inquired how long had hebeen a steward. When Trowbridge replied that it was atleast aweek, Fields remarked that he "sure [raise[d] a lot ofhell" during that week's stewardship. Despite Fields'assur-ance, Hubbard did not arrange for the chief steward to seeTrowbridge. As a consequence, Trowbridge, during a regu-lar break the same evening, located Acting Chief StewardMink and related his conversations with Hubbard and8 Amencanza was a bargaining unit employee who substituted for Fore-man Hubbard in the latter's absence.9 Art. 1, sec.3, prohibits supervisory employees from performing work onhourly rated jobs except in special circumstances10At the time of this and ensuing events Chief Steward Friend was onvacation(August 17 to September 4) and different stewards temporarilyreplaced him on various daysFields and their failure to comply with his request to notifythe chief steward and safety representative that he wantedto speak to them. Mink stated that nobody had contactedhim.At Mink's suggestion, he and Trowbridge went to Fields'office where Mink questioned Fields why he had not beencontacted, as Trowbridge had requested. Fields answeredthat they looked for the chief steward in the Union's plantoffice but were unable to find him, adding that he had nointention of chasing around for the chief steward or any-one else.In responsetoMink's further inquiry why Fieldshad not summoned the union safety representative, Fieldsstated that the company safety representative had checkedthe pile ofsteelscrap and concluded that it was not a safe-ty hazard.Mink and Trowbridge then left. Dissatisfiedwith Fields' lack of cooperation, Mink advised Trowbridgeto confer with the Union's plant chairman, J. W. Kelly,who was the highest union representative in the plant."The next day, Trowbridge unsuccessfully searched forKelly but instead met Union Safety Representative DavidR. Stafford. After briefing Stafford on the steel scrap situa-tion; his futile efforts to have that condition rectified; thelack of cooperation by Hubbard and Fields to secure forhim the chief steward and the union safety representative;and the other pertinent events which had transpired, Staf-ford and Trowbridge proceeded to Fields' office whereFields greeted them with the query, "What is it this time?"Stafford asked why the chief steward and the union safetyrepresentativewere not made available to Trowbridge.Fields denied that such was the case, asserting that he hadunsuccessfully attempted to contact the chief steward andthat the company safety representative found that the pileof scrap steel did not create a dangerous situation. This ledto an angry verbal exchange between Stafford and Fieldsin which Stafford insisted that Fields was, nevertheless, ob-ligated to call him and Fields retorted that he was not re-quired to recognize Stafford as a safetyman because he didnot wear earplugs. Stafford replied in kind by noting thathe was not required to recognize Fields as a general fore-man because he didn't wear his earplugs either. This en-counter ended with Fields calling Stafford "a damn liar"and ordering him and Trowbridge out of the office. Staf-ford and Trowbridge then departed. It appears that the pileof scrap steel was removed the next day. f2When Trowbridge reported for work the day followingthe above-Stafford-Fields-episode, he was met at the time-11Kelly wasalso the chiefstewardon theday shiftand performed otherimportant union functions.2The foregoing findings reflectTrowbridge's uncontradictedtestimony,which I credit.Stafford's version of this episode,whichis also specificallyuncontradicted,includes a conversationhe had with Foreman HubbardconcerningHubbard's refusalto summon the chiefsteward and union safe-tymanwhom Trowbridge had requested.RegardingStafford'sandTrowbridge's subsequent meeting withGeneral Foreman Fields, Staffordtestifiedthat,althoughFieldsinitiallyexpressedannoyancewithTrowbridge's requests for a chief steward,he ultimatelyagreed that thechief steward would be madeavailable to him. Staffordfurnished furtherundisputed testimony thatFields complained to him on thesame occasionthatTrowbridgewas leavinghis work toomuch to attend to union businessand was a troublemaker since he hadbecome aunion steward Stafford alsotestified that, after he andTrowbridgeleftFields' office,he instructedTrowbridgeto remain on the job unless he was givenpermission by hissupervisor to leave to handle union business. I creditStafford's above testi-mony FIRESTONESTEEL PRODUCTS CO.clock by Plant Chairman Kelly, Mink, and Stafford. Inanswer to Kelly's inquiry, Trowbridge recounted the aboveincidents.Kelly and Trowbridge thereupon went to Pro-ductionManager Reese's office to discuss the matter.Reese invited Fields to be present and both Fields andTrowbridge gave their accounts of their meeting and, inparticular,Fields' refusal to recognize Stafford as theunion safetyman and Fields' ushering Stafford and Trow-bridge out of his office. The upshot of this discussion wasthat Reese agreed with Kelly that Trowbridge was entitledto a union safetyman and the chief steward whenever theywere requested.13Kelly also brought up the subject ofHubbard's repeated use of profanity towards his subordi-nates. Reese replied that he would talk to Hubbard aboutit.At another point in the discussion, Fields asked whyTrowbridge "had a chip on his shoulder" and always actedthat way whenever he came to his office. Trowbridge de-nied this accusation, insisting that he was only interested inhis fellow employees' health, safety, and welfare.Reese, inresponse, indicated that Trowbridge should also have someconsideration for Firestone which pays him. Thereafter,Trowbridge was dismissed from the meeting and Kelly re-mained to transact other union business.As a result of attending the Kelly-Reese-Fields confer-ence, Trowbridge was 15 minutes late starting work and soexplained his lateness to Foreman Hubbard. At the end ofthe shift, Hubbard credited the crew with less piece workthan they claimed they were entitled to and informed themthey were being docked because of Trowbridge's lateness.Trowbridge protested to Hubbard that Hubbard's actionwas unwarranted and reminded him that he (Trowbridge)had previously advised him of the reason for his lateness.However, Hubbard declined to cancel the penalty. Trow-bridge then discussed the' matter with General ForemanFields who, after checking into the dispute, told Trow-bridge that the men had actually not been docked but thatHubbard made an error in computation, resulting in"shorting" each man $2. Fields assured Trowbridge thatthe mistake would be rectified, which it apparently was.Another episode involving Trowbridge and Hubbard oc-curred on or about September 5 and concerned Hubbard'sperforming unit work. Upon observing Hubbard grindingwells on rims on an assembly press,TrowbridgeremindedHubbard that he wasn't supposed to do such unit work.Hubbard angrily disagreed and Trowbridge stated that hewould file a grievance against him. It further appears thaton one or two other occasions Trowbridge had similarlyvoiced his objection to Hubbard regarding his performanceof unit work and that the chief steward had also discussedthis problem with Hubbard.During his break period the same evening, Trowbridgecalled Hubbard's conduct to Chief Steward Friend's atten-tion. Friend thereupon drafted a grievance which Trow-bridge and another employee signed, alleging Hubbard'sperformance of unit work,harassment of the men on Line440, and his refusal to "get anyone" to repair anything onthe line.1413Kelly testified that hereceived severalcomplaints a month from differ-ent stewards that foremenotherthan Hubbard have denied them the rightto have a chief stewardsummoned to assist them in resolving grievances.497Later in the evening, Hubbard approached Trowbridgewhile he was working on the line and declared that hewould make it rough for Trowbridge; that he (Hubbard)worked for the Company; and that Trowbridge did notbelong-there and should watch his step. Trowbridge retort-ed that he could not be threatened, adding that he couldmake it rough for Hubbard by filing grievancesagainsthim for doing prohibited unit work. Hubbard disputed thatTrowbridge could cause him any trouble because he (Hub-bard) was acting in the Company's interests.After filingthe above grievance, Trowbridge did not notice Hubbardperform unit work.As steward, Trowbridge on four or five occasions alsoasked Hubbard for heat passes for the men on his line.When Hubbard denied his requests on three or four ofthese occasions, Trowbridge sought the passes from hisgeneral foreman.15In addition to Trowbridge's testimony on which the fore-going findings are principally based, there is undisputedand credible testimony by Chief Steward Friend concern-ing Trowbridge's performance of his steward responsibili-ties.According to Friend, Trowbridge conferred with himabout various problems he had experiencedon his line in-volving Hubbard's performance of unit work and employ-ees' down-time. As a result, Friend spoke to Hubbard sev-eral timesabout Trowbridge's unit-work complaints andsucceeded in persuading him to refrain from doing suchwork temporarily. However, Hubbard would subsequentlyrevert to his customary practices which Friend acknowl-edged were a problem to other stewardsas well.Moreover,Friend testified that the problem of supervisors performingunit work is a persistent one throughout the plant; that hehad discussed this matter with ProductionManager Reeseand with Thomas W. Wukovits, the manager of industrialrelations, in the course of grievancemeetings;and that hehad filed many written grievances on this subject only afterhis efforts to persuade the offending supervisor to ceasedoing unit work proved to be futile and no satisfactioncould be obtained from General Foreman Fields.Friend further credibly testified, without contradiction,that he had taken Trowbridge's complaints and gripes toFields on a number of occasions and that during one ofthese discussions Fields complained about Trowbridge'sleaving his line and his difficulty in getting-along withHubbard. Friend answered that he would talk to Trow-bridge about his absence from the line. Fields also advisedFriend that he-had received information from an employeethat Trowbridge had falsified his employment applicationand that he was going to have the information checked out.Further evidence of Trowbridge's steward activities andHubbard's and Fields' reaction to them is found in thefollowing undisputed testimony of Maintenance StewardMink who frequently substituted as chief steward whileFriend was on vacation or otherwise absent. At different14 It appears that subsequentto Trowbridge'sdischarge this grievancepertainingto the performance of unit work was ultimatelysettled, alongwith 8or 10 othersimilar grievances.15There isalso evidencethot Trowbridge had joinedin a gnevance signedby 40 or 50 employeesconcerninglost holidaypay.The Companygrantedthe grievance and reimbursedthe employeesIt does not appear whether thegrievance was presented beforeor after Trowbridge's election as steward. 498DECISIONS OF NATIONAL LABOR RELATIONS BOARDtimes in the latter part of August, Trowbridge broughtcomplaints to Mink that Hubbard, in addition to doingunitwork, was harassing the men,usingprofanity againstthem and was cheating them on down-time. On the firstoccasion, Trowbridge, accompanied by most of the linecrew, came to the Union's plant office before the shift be-gan and protested to Mink concerning Hubbard's harass-ment of the men and his performance of unit work.16 WhenMink subsequently informed Hubbard of Trowbridge'scomplaint and warned Hubbard that a grievance would befiled if he did not change his ways, Hubbard chided Minkthat filing a grievance would do no good. Hubbard alsodisparaged Trowbridge and his fellow-employees as cry-babies formaking issuesover petty matters and for thisreason Hubbard stated that he considered Trowbridge tobe a poor steward. Mink replied that because of Hubbard'sattitude he would write up a grievance on him after talkingto Fields.The next day, Trowbridge again complained to Minkthat after Mink left the plant the night before, Hubbardagain cheated the men on down-time and harassed them.The following day, Mink went with Trowbridge to Produc-tionManager Reese's office where he informed him thatHubbard was "shorting" Trowbridge and the men. Reesecalled Fields over from another part of the office andasked him about this accusation. When Fields, in response,charged that it was the employees who were cheating,Reeserequested to see the master tally card and, afterreading it, ordered Fields to pay the men the disputed sum.A day later, Trowbridge and two or three other employ-ees informed Mink that Hubbard was still harassing themen and "turning the clocks off." Mink again protested toHubbard but when it appeared that no satisfaction couldbe obtained from him, Mink brought his complaint toFields who agreed to take care of the matter. On this occa-sion,a floorman in charge of supervisors under Fieldsnamed Gargantis, who was in the office, remarked toMink, "Mr. Hubbard again" or something to that effect.Although Mink had discusssed the Hubbard problemwith Fields a number of times and Fields assured Minkthat he would talk to Hubbard about these complaints, theproblem with Hubbard apparently remained unresolved.Upon receiving another Hubbard complaint from Trow-bridge about a week or so before Trowbridge's discharge,Mink discussed the matter with Industrial Relations Man-agerWukovits, advising him of his several conversationswithFields concerning Hubbard.Wukovits thereuponcalled Fields on the telephone but Gargantis shortly there-after enteredWukovits' office In response to Wukovits'inquiry, Gargantis stated that he was familiar with most ofthese complaints about Hubbard. Mink then departed,leavingWukovits and Gargantis behind. Later Gargantisinformed Mink that Wukovits had ordered him (Gargan-tis) "to get on Hubbard heavy" and that he would haveHubbard apologize to Mink for belittling Mink's status asan acting chief steward. Hubbard, however, never did apol-ogize.16Mink characterized Hubbard as the Union's biggest problem with re-spect to supervisory performance of unit work and testified that this prob-lem began more than 2 years ago when Hubbard supervised other linesSome 4 or 5 days before Trowbridge's termination,Fields summoned Mink to his office and told him, as hehad told Chief Steward Friend, that he'had received infor-mation from an employee that Trowbridge had falsified hisemployment application. Fields also advised Mink that hewas going to have Assistant Manager of Industrial Rela-tionsGeorge Cherpas verify the information. Probably atthis point, Mink referred to Trowbridge as an active unionsteward which elicited Fields' comment, "Yes, too active"and complained about petty things. Mink, whose recollec-tionwas refreshed by his pretrial affidavit, also quotedFields as saying, in substance, that Trowbridge was a"troublemaker" and that they did not need any more prob-lems in the plant than they already had. The next day,Mink advised Union Plant Chairman Kelly of his conver-sation with Fields.2.TheRespondent's decision to dischargeTrowbridge;his terminationManager of Industrial Relations Wukovits made the de-cision to terminate Trowbridge. He testified that he tookthis action following these events: About September ll,General Foreman Fields informed him that he had learnedfrom an unidentified employee that Trowbridge had previ-ously been employed by Revere Copper and Brass Compa-ny, which Trowbridge failed to mention in his job applica-tion."Wukovits thereupon called Revere's personneloffice to verify this information and the reason for the se-paration. The next day, September 12, Revere's AssistantPersonnel ManagerBetancourt telephoned Wukovits andadvised him that Trowbridge had worked for Revere andthat he had been discharged for poor attendance. Betan-court also volunteered information that Trowbridge hadalso been employed by the Ford Woodhaven StampingPlant.At Wukovits' request, Betancourt sent him a letterdated September 12, confirming Trowbridge's Revere em-ployment.'sUpon learning of Trowbridge's former employment withFord Woodhaven, Wukovits telephoned that company andwas informed by Hourly Personnel Supervisor Eldredgethat Trowbridge had worked in that plant a very short timeand was permitted to resign instead of being dischargedbecause of an allergy to steel. Although Wukovits request-ed a confirmatory letter, Eldredge expressed a reluctanceto send one but stated that he would do so if Wukovitsneeded it at some future time.1917According to Wukovrts. Fields did not reveal the employee's name Inaddition, there is no explanation how this employee knew that Trowbridgehad omitted the Revere Company from his job application which he hadfiled with the Respondent 3-1/2 months previously and that therefore it wasimportant enough to disclose to Fields.importantThe letter stated that Revere's records showed that Trowbridge wasemployed there "from April 27, 1971 until terminated for poor attendanceon April 7, 1972 "19 Subsequently,during the pendency of the present unfair labor practicecase, Eldredge sent Wukovits a letter dated April 2, 1974, advising thatTrowbridge was employed at Ford Woodhaven Stamping Plant from Au-gust 17 to November 13, 1972, and that the reason for his separation was"Voluntary Quit in lieu of discharge for falsification of Company medicalrecords "It is not claimed by the Respondent that Trowbridge was discharged onaccount of an allergy to steel Indeed, not only is there no evidence that FIRESTONE STEEL PRODUCTS CO.499On the same day, Wukovits apprised Assistant IndustrialRelations Manager Cherpas of the above information andinstructed him to interview Trowbridge to ascertain thereason for the nondisclosure and whether there were exten-uating circumstances which would excuse his discharge un-der the Company's policy relating to the falsification of anemployment application. Accordingly, when Trowbridgereturned to work on the following Monday, September 17,after a 3-dayillness,he was summoned to the personneldepartment where he was interviewed by Cherpas2° Atthat time, Trowbridge wore his union steward badge on hisshirt pocket, as he had always done. 21 Cherpas opened theconversation with the statement that he had informationconcerning Trowbridge's prior employment which he hadomitted from his job application and that he was thereforesubject to dismissal for falsification of his application.When asked for specifics,CherpasmentionedTrowbridge's employment with Revere and Ford Woodha-ven. Cherpas then questioned Trowbridge whether he hadworked for Revere and he answered in the affirmative.When, in reply to Cherpas' inquiry, Trowbridge deniedthat he had been discharged from that job, he was shownRevere's contradicting letter. Trowbridge also admitted hisformer employment with Ford Woodhaven, asserting thathe had quit that job. Cherpas then questioned him why hisemployment with Revere and Ford Woodhaven was notdisclosed in his application. Trowbridge replied that he hadforgotten it. The interview ended with Cherpas stating thathe would discuss the matter with his superior and wouldnotify Trowbridge what action the Company intended totake.As Trowbridge was returning to his production line, hemet Chief Steward Friend to whom he narrated his conver-sation with Cherpas and told him that he was going to beterminated for falsifying his employment application.Friend indicated skepticism that he would be fired. Trow-bridge finished his shift that night without being notified ofthe Company's decision.In the meantime, Cherpas reported the results of his in-terview with Trowbridge to Wukovits who concluded thatno mitigating circumstances were shown to justify with-holding discharge under the Company's established policyregarding wilful falsification of an employment applica-tion.At the hearing, Wukovits categorically denied thatTrowbridge's steward activities entered into his decision.Although Wukovits disavowedawarenessof Trowbridge'sunion stewardship at the time he made the discharge deci-sion, there is uncontradicted, credited testimony by Main-tenance Steward Mink, discussed above, that several daysbefore Trowbridge's discharge he had discussed the Hub-bard problem with Wukovits at which time Wukovits in-Trowbridgeactually suffered from such an allergy,but, on thecontrary, itappears that he worked for the Respondent 3-1/2 months before his dis-charge handlingsteel productswithoutmanifestingany disability in thatresgect.Trowbridgetestified that hehad never previously met Cherpas or Wuk-ovits.21The Respondent stipulated that if Trowbridge wore hissteward badgeon this occasion, it would havebeen impossiblefor Cherpasnot to haveseen it. Cherpas testifiedthat priorto September17 he wasunaware thatTrowbridgewas a unionsteward.structed General Foreman Fields' assistant, Gargantis "toget on Hubbard heavy."There is no doubt that the Respondent has had a long-established, companywide policy rendering employees vul-nerable to discharge for wilful omission of informationfrom employment applications or other falsification 22 In-deed, this policy is reflected in an affirmation embodied inthe application which the applicant is required to sign. Wit-nesses fortheRespondent also testified that, to theirknowledge, this rule has been enforced without exception.Moreover, testimony was produced at the hearing regard-ing three instances where employees at the Wyandotteplant here involved were discharged on account of wilfulomissions from, or other falsification of their job applica-tion.However, the evidence indicates that the investigationof the falsification in those cases was prompted by eventsand circumstances not comparable to those in the presentcase.Thus, with respect to employee Carroll, the investiga-tion of his former employment was caused by his violentassault uponone of the Respondent's employees. After thisassault, the Respondent learned that Carroll had been dis-charged by his former employer for beating up a supervi-sor.The reason for that separationwas not mentioned inthe employment application. In employee Dorton'scase,the investigation was inspired by his unusually poor atten-dance record and his being a workmen's compensationproblem. After the Respondent learned of Dorton's failureto include a former employer in his job application, it com-municatedwith the former employer and was advised thatDorton was discharged because he was an unsatisfactoryprobationary employee with a bad attendance record. Fi-nally, employee Krantz, who wasa seriousproblem at theRespondent's plant on accountof absenteeismand atti-tude, was investigated by the Respondent after it becameaware that Krantz had not disclosed a former employer inhis job application.C. Concluding Findings1.Withholding of jurisdictionAt the times of the events herein, the Respondent andtheUnion were parties to a collective-bargaining agree-ment which provided for a five-step grievance procedure,culminating in "final and binding" arbitration, for the res-olution of grievances and disputes, including-those involv-ing discharges23 As indicated above, upon his discharge onSeptember 18 Trowbridge filed a grievance protesting hisdismissalwhich the Union unsuccessfully processedthrough all the steps short of arbitration. The Union, how-ever, declined to pursue arbitration, being under the assert-ed impression that Trowbridge's conceded intentionalomission of two former employers from his job applicationwould result in an adverse arbitration award which wouldprobably disregard the alleged pretextual nature of the dis-charge. Consequently, on October 31, Trowbridge filed an22 Thereare documents in evidenceindicatingthat application of thispolicyhas been the subject of arbitration proceedings and awards involvingother Firestone plants-23Art Vof the parties'contracteffectivefrom March15, 1971, to Febru-ary 4, 1974. 500DECISIONS OF NATIONAL LABOR RELATIONS BOARDunfair labor practice charge on which the General Counselultimately issued the complaint herein after ascertainingthe Union's determination not to submit Trowbridge's dis-charge to arbitration.The Respondent contends that the Board should abstainfrom exercising its jurisdiction under theCollyerprinci-ple,24 on the ground that neither the General Counsel northe Charging Party has shown that the Union violated itsduty of fairrepresentationowing to Trowbridge by refus-ing to submit his discharge grievance to arbitration. Other-wise stated,it is the Respondent's positionthat Trowbridgeshould be bound by the Union's inaction and should ac-cordingly be precluded from seeking vindication of hisstatutory rights from the Board,unless it isshown in thepresent case or in a separate unfair labor practice proceed-ing instituted against the Union that the Union, as the bar-gaining agent, had breached its duty of fair representation.In support of its position, the Respondent relies on theobservations made in theSupreme Court's majority opin-ion inManuel Vaca v. Niles Sipes25where it was held thata State court had jurisdiction over a suit against a unioncharged by a union member with breaching its duty of fairrepresentation, as bargaining agent, by failing to take hisdischarge grievance to arbitration pursuant to the union'scollective-bargaining agreement with the employer. Hold-ing that the state court action was grounded on Federallaw, the majority analogized the state court action to a suitfor breach of contract, which the plaintiff-employee wasalso privileged to bring in a Federal court under Section301 of the Act, and concluded that, as in a Section 301 suit,the plaintiff-employee would be required in the state courtaction to prove that he was prevented from exhausting hiscontractual remedies by the union's breach of its duty offair representation in refusing to pursue arbitration.Ifind that Respondent's contention that Trowbridgeshould be denied a Board adjudication of his charge ofdiscrimination on account of union activities is based onan unwarranted extension of the Board'sCollyerdoctrine.It is clearthat the Board'sCollyerpolicy contemplates thatthe aggrieved party would be entitled to a Board adjudica-tion of the matter in dispute if that grievance was not re-solved between the parties themselves or promptly submit-ted to arbitration or other impartial forum.26 Thus, in thecases where the Board defers, it expressly and uniformlyreserves jurisdiction over the disputed subject matter forthe purpose of entertaining an appropriate and timely mo-tion for further consideration upon a showing,inter alia,that the dispute has not with reasonable promptness beenresolved by amicable settlement in the grievance procedureor submitted promptly to arbitration. Accordingly, theBoard has reasserted jurisdiction and decided the merits ofa dispute where the Respondent-employer declined to pur-sue arbitration.27In the present case, the Union, which had the sole au-24 Collyer Insulated Wire,192 NLRB 837(1971); see alsoNational RadioCompany, Inc,198 NLRB 527 (1972)25 386 U.S. 171 (1967).26 See,for example,Gabry-Hobart Water Corporation,210 NLRB 742(1974), andMedical Manors, Inc, d/b/a Community Convalescent Hospital206 NLRB 962 (1973).27 Ibidthority to invoke arbitration under the contract on behalfof employees, undeniably refused to process Trowbridge'sdischarge to arbitration. In these circumstances, whateverthe Union's motivation, I perceive no statutory policies tobe served in depriving Trowbridge of access to the Boardin order to seek redress for discrimination the Respondentallegedly practiced against him. By the same token, I find,contrary to the Respondent's contention, no justificationfor conditioning Trowbridge's right to a Board adjudica-tion of his charged unfair labor practices on proof that theUnion breached its duty of fair representation owing tohim in refusing to bring his discharge to arbitration 28Whether or not the Union defaulted in its obligation toTrowbridge, the disposition of that issue could have nopossible effect on the lawfulness or unlawfulness of theRespondent's conduct in which the Union certainly playedno part. To leave Trowbridge without a Board remedy un-less he or the General Counsel proved the Union guilty ofunfair representation violative of Section 8(b)(1)(A) of theAct would, in my opinion, import a new concept of em-ployer liability for his unfair labor practices. Nor is thetheory of exhaustion of contractual remedies discussed intheVacacase,supra,applicable to the present case. Asindicated above, Vaca involved a civil suit for breach ofcontract and the right to maintain that action depended onthe exhaustion of remedies prescribed in the contract. Theinstant case, of course, involves the vindication of employ-ee rights guaranteed in Section 7 of the Act and theBoard's power "to prevent any person from engaging inany unfair labor practice [cannot] be affected by any othermeans of adjustmentor prevention that has been or maybe established by agreement, law, or otherwise ...."29In view of the foregoing and mindful of the fact thatotherwise Trowbridge "will be left without any recoursethrough no fault of his own because his case was not pro-cessed to arbitration in timely fashion by the Union," 30 Ifind that effectuation of the purposes of the Act requiresthat this case be decided on its merits under the Act.2.The meritsAs indicated above, the General Counsel contends thatTrowbridge was discharged because of his protected stew-ard activities while the Respondent maintains that the dis-charge was due solely to his wilful falsification of his em-ployment application. In resolving this question, twowell-established principlesmust be borne in mind; one,that the Act does not prevent an employer from terminat-ing an employee for any reason-good, bad or indiffer-ent-provided the employee's union or other concerted28 CfThe Detroit Edison Company,206NLRB 898(1973),where theBoard refused to defer to arbitration because the union failed to pursuearbitration after unsuccessfully processingthe grievancethroughthe earlysteps of the contractual grievanceprocedureand the Respondent indicatedin its brief to the Board thatitwould oppose arbitrationon the ground ofuntimeliness.In decidingto considerthe case on its merits, the Board notedthat "deferral to arbitration[would be] equivalentto handing[the employ-ee-chargingparty]an 'empty shell,'and [the employee would] be left with-out any recoursethrough nofaultof his ownbecause his case was notprocessed to arbitrationin timely fashion by the Union, all contrary to theCoferpolicy."2Sec 10(a) of the Act30 The Detroit Edison, supra FIRESTONESTEEL PRODUCTS CO.activities do not enter into the employer's decision;and theother principle is that the existence of a "justifiable groundfor dismissal is no defense if it is a pretext and not themoving cause."31From a careful review of the evidence, Iam led to the conclusion that Trowbridge's terminationwas unlawfully motivated,ifnot entirely then at least inpart,and hence violated Section 8(a)(1) and(3) of the Act.It is admitted that Trowbridge falsified his job applica-tion by intentionallyomittingtwo of his prior employers,Revere and Ford Woodhaven, in order not to prejudice hischances of employment with the Respondent. However,Trowbridge's employment history hardly appears to havebeen too important to the Respondent. Although Trow-bridge had listed in his application four former employers,three of whom were his most recent,there is absolutely noevidence in his personnel file indicating that during his 3-1/2 months tenure with the Respondent any oral or writteninquiries had been made of these former employers or that,if inquiries had been directed to them but were unan-swered,followup letters had been sent.To be sure, theRespondent's failure to verify Trowbridge's listed employ-ment history,standing alone,isnot enoughto supply anunlawful motive for the discharge.However,other factorspersuade me that the discharge was discriminatory.There can be little doubt that Trowbridge performed hissteward responsibilities seriously and aggressively, pre-senting the complaints and grievances of his fellow em-ployees on Line 440, as well as his own,to his immediatesupervisor,Foreman Hubbard,whose conduct was the fre-quent subject of these protests.When Trowbridge was un-able to secure satisfaction of his complaints,he enlisted theassistance of his chief steward,or other union official, whodiscussed the matter with Hubbard,the latter's superior,General Foreman Fields, or higher management. Un-doubtedly,because of his activities,Trowbridge incurredHubbard's and Fields'displeasure.Thus,as shown above,about 2 weeks before Trowbridge'sdischarge,Hubbardtold him that he would make it rough for him if he persist-ed in his activities;that he did not belong in the plant; andthat he should watch his step.On one occasion in August,Fields told Union Safety Representative Stafford that eversince Trowbridge became a union steward he has been atroublemaker and was leaving his work too much to attendto union business.In another conversation with StewardMink about 4 or 5 days before Trowbridge's discharge, inwhich Fields advised Mink that he had information thatTrowbridge had falsified his job application,Fields com-mentedthat Trowbridgewas too active a union stewardwho complained about petty things;that he was a trouble-maker;and that "they"did not need any more problems inthe plant than they already had. Moreover,it is not withoutsignificance that it was Fields who instigated the investiga-tion of Trowbridge's undisclosedprior employment by In-dustrialRelationsManager Wukovits which purportedlyled to Trowbridge's discharge for falsification of his appli-cation.Interestingly,there is no explanation how the uni-dentified employee who made the revelation to Fields ofTrowbridge's prior employment with Revere should evenJ1N.L R.B.v. SoloCup Company,237 F.2d 521, 525 (C.A.8, 1956).501be aware that Trowbridge had failed to disclose it in hisapplication which he had filed 3-1/2 months earlier.Further suggesting that the assigned reason forTrowbridge's discharge-his intentional omission of for-mer employment-is really a pretext is the evidence theRespondent presented of the three employees whom it hadpreviously discharged assertedly for falsification of theirjob applications. It is undisputed that these individualswere unsatisfactory employees whom the Respondentwanted to get rid of and conveniently relied upon theirfalsification of their job applications as the official groundfor termination. As discussed above, one of these employ-ees had violently assaulted an employee; a second was guil-ty of excessive absenteeism and was a workmen's compen-sation problem; and the third had a poor attendancerecord and bad attitude. In the presentcase,Trowbridgeconcededly did not suffer from any of those shortcomings.What probably prompted the Respondent's reliance on hisomissionof two of his former employers from his job appli-cation was his steward activities which similarly made himan unsatisfactory employee.It istrue that the Union hashad 50 or more stewards in the plant to service employeeson all shifts and that, in all likelihood, a number of themhave been at least as active as Trowbridge, without beingpenalized for their activities. However, this does not neces-sarilynegative an inference of discrimination againstTrowbridge, as the Respondent argues, although underother circumstances not here present this might well be thecase.Not only is there no evidence that any other stewardwas as objectionable to Hubbard and Fields as Trowbridgewas, but the record is barren of any evidence that anyother active steward had falsified his job application or wasotherwiseguilty of conduct on which theRespondentcould conveniently have seized as justification to dischargehim.Finally, the Respondent urges that no finding of improp-er motivation may be made here because Industrial Rela-tionsManager Wukovits, who made the discharge deci-sion, was unaware that Trowbridge was a union steward. Ifind it difficult to believe that neither Fields nor Hubbardwould not convey to Wukovits their displeasure withTrowbridge's repeated employee complaints as steward, es-pecially since Fields had instigated the investigation ofTrowbridge's former employment. In any event, there isuncontradicted testimony that before the discharge deci-sion was reached Steward Mink had discussed with Wuko-vitsTrowbridge's complaints concerning Hubbard's con-duct. In short, while Wukovits was not shown to harborany personal animosity toward Trowbridge, it is not anextraordinary phenomenon for management to yield to itssupervisors' wishes to terminate an employee objectionableto them as was the case here.All things being considered, I find that Trowbridge's dis-charge was due to his steward activities and that his falsifi-cation of his employment application was but a pretext toconceal the true reason. Such conduct clearly constitutesdiscrimination in employment to discourage union mem-bership within the meaning of Section 8(a)(3) of the Act. Ifurther find that Trowbridge's steward activities,relatingas they did to terms and conditions of employment, were aform of concerted activity for mutual aid and protection 502DECISIONSOF NATIONALLABOR RELATIONS BOARDsafeguarded by Section7 of the Actand that therefore histermination for such reason independently violated Section8(a)(1) of theAct.Lastly,even were it assumed thatTrowbridge's intentional omission of two of his former em-ployers from his job application contributed to some extentto the Respondent's discharge decision,I find that his pro-tected union and other concerted activities were a substan-tial cause of his dismissal and that therefore the same statu-tory provisions were violated.32IV. THE REMEDYPursuant to Section 10(c) of the Act, as amended, it isrecommended that the Respondent be ordered to ceaseand desist from engaging in the unfair labor practicesfound and like and related conduct and to take certainaffirmative action designed to effectuate the policies of theAct.It has been found that the Respondent unlawfully dis-charged employee Trowbridge because of his protectedunion and other concerted activities. To remedy this unfairlabor practice, it is recommended that the Respondent of-fer Trowbridge immediate and full reinstatement to his for-mer job or, if that job no longer exists, to a substantiallyequivalent position, without prejudice to his seniority orother rights and privileges, and make him whole for anyloss of earningshe may have suffered by reason of hisunlawful discharge by payment to him of a sum of moneyequal to that which he normally would have earned fromSeptember 18, 1973, the date of his discharge, to the date ofthe offer of reinstatement, less his net earnings during thesaid period. Backpay shall be computed with interest on aquarterly basis in the manner prescribed by the Board inF.W. Woolworth Company,90 NLRB 289 (1950), andIsisPlumbing & Heating Co.,138 NLRB 716 (1962). To facili-tate the computation, as well as to clarify the namedemployee's right to reinstatement, the Respondent shallmake available to the Board, upon request, payroll andother records necessary and appropriate for such purposes.The posting of a notice is also recommended.Upon the basis of the foregoing findings of fact andupon the entire record in the case, I make the following:CONCLUSIONS OF LAW1.The Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within the meaningof Section 2(5) of the Act.3.By discriminating in regard to the hire and tenure ofemployment of Clark Trowbridge to discourage member-ship in, and activities on behalf of the Union, the Respon-dent engaged in unfair labor practices within the meaningof Section 8(a)(3) and (1) of the Act.4.By discharging Trowbridge for engaging in protectedconcerted activities for mutual aid and protection, the Re-32N L.R B. v. Elias Brothers Restaurants,Inc.,decidedMay 24, 1974(C A 6), 86 LRRM 2650,2652;J P Stevens& Co. v. NL R B,380 F.2d292, 300(C A. 2, 1967),cert denied389 U.S. 1005;N LR B v JamestownSterlingCorp,211 F.2d 725, 726 (C.A 2).spondent engaged in unfair labor practices within themeaning of Section 8(a)(1) of the Act.5.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, as amended, I hereby issued the following recom-mended:ORDER33The Respondent, Firestone Steel Products Company, ADivision of Firestone Tire & Rubber Company, Riverview,Michigan, its officers,agents,successors and assigns, shall:1.Cease and desist from:(a)Discouragingmembership in Local Union No. 174,United Automobile, Aerospace and Agricultural Imple-mentWorkers of America (UAW) or any other labor orga-nization,by discharging employees or in any other mannerdiscriminatingagainst them in regard to their hire or ten-ure of employment or any term or condition of employ-ment.(b)Discharging or otherwise disciplining employees forengagingin concerted activities for mutual aid or protec-tion with respect to wages, hours, or other terms and condi-tions of employment.(c) In any like or related manner interfering with, re-straining,or coercing employees in the exercise of theirrightswhich are guaranteed to them in Section 7 of theAct.2.Take the following affirmative action whichis neces-sary to effectuate the policies of the Act:(a)Offer Clark Trowbridge immediate and full rein-statementto his former job or, if that job no longer exists,to a substantially equivalent position, without prejudice tohis seniority or other rights and privileges, and make himwhole for anyloss of earningshe may have suffered byreason ofhis unlawful discharge, in the manner set forth inthe section of this Decision entitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or itsagents, for examination and copying, all pay-roll records, social security payment records, timecards,personnelrecords and reports, and all other records neces-sary or useful in analyzing the amount of backpay due andthe rightto reinstatementand employment under the termsof this recommended Order.(c)Post at its Wyandotte, Michigan, plant, the attachednoticemarked "Appendix." 34 Copies of said notice, onforms provided by the Regional Director for Region 7, af-ter being duly signed by the Respondent's authorized rep-resentative, shall be posted by the Respondent immediately77 In the event no exceptions are filed as providedby Sec. 102.46 of theRules and Regulationsof the National LaborRelations Board,the findings,conclusions,and recommendedOrderherein shall,as provided in Sec.102.48 of the Rules and Regulations,be adoptedby the Boardand becomeits findings,conclusions,and Order,and all objections thereto shall bedeemed waived for all purposes.34 In the event that the Board'sOrderis enforced by a Judgment of aUnited StatesCourt ofAppeals, thewords in thenotice reading"Posted byOrder of the NationalLaborRelations Board" shallbe changed to read"Posted Pursuantto a Judgment of the UnitedStates Courtof AppealsEnforcing an Order ofthe National LaborRelations Board " FIRESTONE STEEL PRODUCTS CO.503upon receipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, where no-tices to employees are customarily posted. Reasonablesteps shall be taken to insure that said notices are not al-tered, defaced, or covered by any other material.(d)Notify the Regional Director for Region 7, in writ-ing,within 20 days from the receipt of this Order, whatsteps the Respondent has taken to comply herewith.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discharge any employee or otherwisediscriminate against him because of his membershipin,or activities on behalf of, Local Union No. 174,United Automobile, Aerospace and Agricultural Im-plementWorkers of America (UAW), or any otherlabor organization.WE WILL NOT discharge any employee or otherwisediscipline him for engaging in concerted activities formutual aid or protection with respect to wages, hours,and other terms and conditions of employment.WE WILL NOT in any like or related manner interferewith, restrain, or coerce employees in the exercise oftheir rights which are guaranteed to them in Section 7of the Act.WE WILL offer Clark Trowbridge immediate and fullreinstatement to his former fob, or, if that job no lon-ger exists, to a substantially equivalent position, with-out prejudice to his seniority or other rights and privi-leges, and make him whole for any loss of earningssuffered by reason of his unlawful discharge.FIRESTONE STEELPRODUCTS COMPANY, ADIVISIONOF FIRESTONiJIRE&RUBBER COMPANY